Turuev, J.
delivered the opinion of the court.
This is an action brought by the chairman of the county court of Smith against the agent of the board of common school commissioners to receive that portion of the internal improvement fund belonging to Smith county, which, by the act of 1831, ch. 43, sec. 8, was appropriated to the common school fund for that county.
The action is sought to be maintained under the provision of an act passed by the legislature in 1837, ch. 83, which authorizes the county court of Smith to make such disposition of the internal improvement fund belonging to said county as to them shall seem proper, and to prosecute actions against any person having any of said funds in his hands who shall refuse to pay them over. Now the question is not as to the constitutionality of the act, but as to what constitutes the internal improvement fund of Smith county. That it cannot be that which was appropriated by the act of 1831 to the common schools of Smith county, is self evident, *51unless that act be unconstitutional. That it is, has not been and could not be contended for with any hope of That the legislature have the power to change the direction of a donation to a county before it has been appropriated, or light acquired under it, we think too plain a proposition to require argument. This is all that has been done by the act of 1831, and we therefore think that the circuit court committed no error.
Judgment affirmed.